PROVOSTY, J.
Defendant having been convicted-of murder, without capital punishment, appeals.
For the purpose of proving that the deceased was killed while in the act of trying to *305“have his own way” at, and to “break up, a ball,” defendant offered to prove that the deceased said that he was going to do so. Objection was made that, before these threats of the defendant could be admitted, foundation would have to be laid by proof of an actual attempt ou the part of deceased to do the acts in question, and the objection was sustained. The ruling was correct. There must be proof of some hostile demonstration before proof of threats can be admitted. This is elementary.
Judgment affirmed.